Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 08/13/2022.
The application has been amended as follows: 

In the Claims

Claim 1, line 6, “along” has been replaced by  --on--  ;
Claim 11, lines 1-12, “A seat assembly comprising: … is pivotally mounted to the seat back,” has been replaced by  --The seat assembly of claim 21--  ;
Claim 11, lines 17-19, “; and … to the seat back” has been deleted;
Claim 12, line 1, “11” has been replaced by  --21--  ; and
Claim 19, line 1, “11” has been replaced by  --21--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the matter previously indicated as allowable, and now incorporated in new claim 21.  That is, none of the prior art teaches or suggests the seat back received between the first bracket and the second bracket, together with the other details recited in claim 21.  Also, none of the prior art teaches or suggests the seat assembly with the second front link axis disposed below the first front link axis when the seat assembly is in a third position together with the rest of the details recited in claim 1.  
Kumazaki (US 2010/0244524) and Kuester (DE 4212589) provide the details set forth in the previous Office Action.  However, it is conceded that the combination of these references does not result in or make obvious the second front link axis being disposed below the first front link axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636